 



EXHIBIT 10.3

DISTRIBUTORSHIP AGREEMENT

BETWEEN

REGEN BIOLOGICS, INC.

AND

ALLO PRO AG

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE 1
       
DEFINITIONS
    1  
1.1 “ReGen Territory”
    1  
1.2 “Allo Pro Territory”
    1  
1.3 “CMI Product”
    1  
1.4 “Net Sales Price
    1  
ARTICLE 2
       
APPOINTMENT OF EXCLUSIVE DISTRIBUTORSHIP
    2  
2.1 Distributorship
    2  
2.2 Sub-Distributors
    2  
2.3 Right of First Negotiation for the ReGen Territory
    2  
2.4 Non-Compete
    2  
2.5 Non-Compete of Affiliated Companies
    2  
ARTICLE 3
       
FINAL DEVELOPMENT AND COMMERCIALIZATION OF THE CMI PRODUCT
    3  
3.1 Development Responsibilities
    3  
3.2 Annual Plan and Budget; Reports
    3  
3.3 Funding of Costs
    3  
3.4 Clinical Trials Supply
    3  
3.5 Applicability of this Article
    3  
3.6 Publications
    3  
3.7 Government Approvals; Registrations
    4  
ARTICLE 4
       
SECOND GENERATION CMI PRODUCT
    4  
ARTICLE 5
       
COMMERCIAL SUPPLY OF CMI PRODUCT; PRICES; TERMS OF PAYMENT
    4  
5.1 Commercial Supply
    4  
5.4 Sales Milestones Payments
    5  
5.5 Initial Suggested Price of CMI Product
    5  
5.6 Suggested Price of CMI Product
    5  
5.7 Reports on CMI Product Sales
    6  
5.8 Purchase Orders; Payments
    6  
5.9 Point of Delivery
    6  
5.10 Passing of Title and Risk of Loss
    6  
5.11 Warranty
    6  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

ARTICLE 6
       
DISTRIBUTION AND MARKETING OF CMI PRODUCT
    7  
6.1 Marketing Diligence
    7  
6.2 Other Promotion and Marketing Obligations
    7  
6.3 Reimbursement for Expenses
    8  
ARTICLE 7
       
PROCEDURE FOR PAYMENTS; RECORDS; AUDIT
    8  
7.1 Manner and Place of Payment
    8  
7.2 Records and Audit of Sales and Expenses
    8  
ARTICLE 8
       
REGULATORY MATTERS
    9  
8.1 Regulatory Compliance; Adverse Reactions
    9  
8.2 Post-Launch Testing and Reporting
    9  
8.3 Product Recall
    9  
8.4 Reports
    9  
ARTICLE 9
       
CONFIDENTIALITY
    10  
9.1 Nondisclosure and Non-Use Obligations
    10  
9.2 Exceptions
    10  
9.3 Authorized Disclosure
    11  
9.4 Confidentiality of Agreement
    11  
ARTICLE 10
       
INTELLECTUAL PROPERTY
    11  
10.1 Filing, Prosecution and Maintenance of Patents
    11  
10.2 Infringement of ReGen Patents
    12  
10.3 Infringement of Third Party Patents
    12  
ARTICLE 11
       
TERM AND TERMINATION; BANKRUPTCY; CHANGE OF CONTROL
    12  
11.1 Term
    12  
11.2 Termination by Allo Pro
    13  
11.3 Termination for Material Breach
    13  
11.4 Default of Allo Pro
    13  
11.5 Supply Default of ReGen
    13  
11.6 Bankruptcy Events
    14  
11.7 Change of Control
    14  
11.8 Escrow
    14  
11.9 Remedies for Allo Pro; License to Manufacture
    14  
11.10 Surviving Terms of Distributorship Agreement
    14  
11.11 License Terms
    15  
11.12 Termination of Agreement in Case of Patent and Trademark Lawsuits
    15  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

ARTICLE 12
       
THIRD PARTY CLAIMS; INDEMNIFICATION
    16  
12.1 Handling of Third Party Claims
    16  
12.2 Indemnification
    16  
12.4 Exclusive Remedy
    17  
12.5 Limitation of Liability
    17  
ARTICLE 13
       
REPRESENTATION AND WARRANTIES
    17  
13.1 Representation and Warranties of ReGen
    17  
13.2 Representations and Warranties of Allo Pro
    18  
ARTICLE 14
       
MISCELLANEOUS
    18  
14.1 Export Law Compliance
    18  
14.2 Foreign Corrupt Practices Act
    18  
14.3 Benefits and Binding Nature of Agreement
    18  
14.4 Entire Agreement; Amendments
    19  
14.5 No Other Terms and Conditions
    19  
14.6 Force Majeure
    19  
14.7 Notice
    19  
14.8 English Language; Governing Law
    20  
14.9 Waiver
    20  
14.10 Severability
    20  
14.11 Independent Contractors
    20  
14.12 Counterparts
    20  
14.13 Assignment
    20  
Schedule I            Suggested Price and Discount Schedule of CMI Product
       
Schedule II          Major Countries
       
Schedule III         Form of Escrow Agreement
       

iii



--------------------------------------------------------------------------------



 



DISTRIBUTORSHIP AGREEMENT

     This Distributorship Agreement effective February 16, 1996 (“Effective
Date”), by and between ReGen Biologics, Inc., a Delaware corporation having its
offices at 2730 Sand Hill Road, Menlo Park, California 94025 (hereinafter
“ReGen”), and Allo Pro AG, a Swiss corporation having its offices at Baar,
Switzerland (hereinafter “Allo Pro”).

RECITALS

     WHEREAS, ReGen is engaged in the development of a collagen meniscus implant
(“CMI”) for the treatment of knee injuries involving the meniscus; and

     WHEREAS, Allo Pro has substantial experience in the distribution, marketing
and sale of orthopedic health care products;

     NOW THEREFORE, in consideration of the above premises and the covenants set
forth below, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

     1.1 “ReGen Territory” shall mean the United States of America, its
territories and possessions.

     1.2 “Allo Pro Territory” shall mean all countries and territories of the
world other than the United States of America, its territories and possessions.

     1.3 “CMI Product” shall mean that collagen meniscus implant product which
is under development by ReGen as of the Effective Date of this Agreement and
which is manufactured according to the proprietary manufacturing technology of
ReGen. The term CMI Product shall include the product and instrumentation as
(i) they will exist on the date of the first commercial sale as well as (ii)
they may be improved during the term of this Agreement in a manner for which
regulatory approval can reasonably be sought from the U.S. Food and Drug
Administration by way of a supplement to the PMA application anticipated to be
filed by ReGen based on the IDE on file as of the Effective Date.

     1.4 “Net Sales Price” shall mean the price charged for commercial sales of
CMI Product to the customer in the Allo Pro Territory, exclusive of any Value
Added Tax or similar sales taxes as well as shipping and handling of CMI product
to the customer.

1



--------------------------------------------------------------------------------



 



ARTICLE 2

APPOINTMENT OF EXCLUSIVE DISTRIBUTORSHIP

     2.1 Distributorship. Subject to the terms and conditions of this Agreement,
ReGen hereby appoints and Allo Pro hereby accepts appointment as the exclusive
distributor of ReGen’s CMI Product within the Allo Pro Territory. Allo Pro shall
not sell any of ReGen’s other products without ReGen’s prior written consent.

     2.2 Sub-Distributors. Allo Pro shall have the right to appoint
sub-distributors within the Allo Pro Territory. However, in the countries listed
on the attached Schedule II, Allo Pro shall not change distributorship from a
company affiliated with Allo Pro to a non-affiliated third party without prior
written approval of ReGen.

     2.3 Right of First Negotiation for the ReGen Territory. So long as ReGen
distributes, markets and sells the CMI Product in the ReGen Territory by itself
or through a company or companies controlled by ReGen, ReGen shall have
exclusive rights to distribute, market and sell the CMI Product in the ReGen
Territory. Allo Pro shall have a right of first negotiation if ReGen elects to
distribute, market and sell the CMI Product in the ReGen Territory through or in
cooperation with any partner other than those described above or through or in
cooperation with a company that would gain control of or be under common control
with ReGen by virtue of such cooperation or in connection therewith. ReGen shall
notify Allo Pro of its intent in writing, and the Parties shall negotiate in
good faith to reach an agreement regarding the commercialization of the CMI
Product in the ReGen Territory. If Allo Pro elects not to deliver a written
notice of interest within thirty (30) days, or the Parties are unable to reach a
definitive agreement within ninety (90) days, ReGen shall have the unfettered
right to enter into one or more transactions with third parties without any
further obligation to Allo Pro; provided that such transaction is substantially
more favorable to ReGen’s stockholders than that last offered by Allo Pro in
writing during the ninety (90) day negotiation period, as determined in the
reasonable judgement of ReGen’s Board of Directors after full deliberation of
all relevant factors.

     2.4 Non-Compete. Each party hereby covenants not to conduct, fund, license
or participate in, directly or indirectly through one or more third parties, the
research, development, distribution or commercialization in any country in the
Allo Pro Territory of any collagen-based meniscus implant competing with the CMI
Product, except pursuant to an agreement for the development of a second
generation meniscus implant pursuant to Article 4 herein below.

     2.5 Non-Compete of Affiliated Companies. A party hereto shall equally be
considered in breach of this covenant not to compete if any company under common
control with such party shall conduct, fund, license or participate in any such
activity in the Allo Pro Territory.

2



--------------------------------------------------------------------------------



 



ARTICLE 3

FINAL DEVELOPMENT AND COMMERCIALIZATION OF THE CMI PRODUCT

     3.1 Development Responsibilities. ReGen shall have primary responsibility
for the diligent completion of the development of the CMI Product for regulatory
approval and commercialization on a worldwide basis. Allo Pro shall review and
comment on annual plans and budgets for such development and fund costs as
provided in this Article 3.

     3.2 Annual Plan and Budget; Reports. Promptly following the Effective Date,
and prior to each October 1 thereafter, Allo Pro and ReGen shall prepare and
approve a plan and budget describing activities to be undertaken in the Allo Pro
Territory for the ensuing calendar year, together with projected costs for such
period.

     3.3 Funding of Costs. Allo Pro shall bear the costs pertaining to the CMI
Product to the extent necessary and directed toward obtaining regulatory
approval for the CMI Product in any country within the Allo Pro Territory. Such
costs shall include the costs of conducting clinical studies, preparing and
pursuing regulatory submissions up to the point of obtaining regulatory
approval. If the parties agree to obtain a CE Mark for the CMI Product instead
of a CE Mark for the production facilities of ReGen, Allo Pro shall bear the
costs pertaining to obtaining such CE Mark for the CMI Product only.

     3.4 Clinical Trials Supply. ReGen shall use diligent efforts to supply or
cause to be supplied to Allo Pro all of Allo Pro’s requirements of CMI Product
units for use in the Allo Pro Territory for obtaining regulatory approval,
including clinical studies required therefor. In the event of any shortage of
worldwide supply of CMI Product, ReGen shall supply product for obtaining
regulatory approval in the Allo Pro Territory to the same extent that it
supplies product for use in the ReGen Territory, based on a pro rata of the
number of units used within the previous three (3) months in the Allo Pro
Territory and the ReGen Territory, respectively.

     If such CMI Product units are made available to study subjects for no
compensation at all or for a compensation not to exceed the cost of goods
shipped plus Allo Pro’s actual costs to make such CMI Product units available to
study subjects, ReGen shall supply such CMI Product units at ReGen’s cost of
goods shipped. If the compensation received by Allo Pro exceeds such amount, the
Parties shall agree upon an appropriate price for such CMI Product units.

     3.5 Applicability of this Article. As of the date of commercialization of
the CMI Product in a country of the Allo Pro Territory, the provisions of this
Article 3 shall only apply to those remaining countries in which CMI Product has
not yet been commercialized.

     3.6 Publications. Allo Pro and ReGen shall cooperate in the preparation and
publication of papers in support of development and marketing activities in the
Allo Pro Territory. Neither party shall present, publish or otherwise disclose
any information regarding the CMI Product in the Allo Pro Territory except with
the prior written consent of the other. Each party shall make available to the
other at no cost a copy of any publications or other marketing support materials
which such party produces for its purposes.

3



--------------------------------------------------------------------------------



 



     3.7 Government Approvals; Registrations.

          3.7.1 Government Approvals. ReGen will prepare, file and pursue
diligently all regulatory applications necessary to obtain governmental
approvals required to permit the CMI Product to be commercially distributed and
sold in the Allo Pro Territory. Such activities shall be described and budgeted
for in the annual plan and budget described in Article 3.2. The expenses of such
activities shall be reimbursed by Allo Pro, subject to the provisions of
Article 3.3.

          3.7.2 Registrations. All applications and registrations shall be,
wherever permitted by law, in the name of ReGen, with Allo Pro named as a
distributor. If ReGen’s ownership of the application or registration is not
permitted by law, such application or registration shall be in Allo Pro’s name.
As between the Parties, Allo Pro shall take all reasonable actions requested by
ReGen to make the benefit of applications or registrations held in the name of
Allo Pro available to ReGen. ReGen shall have an irrevocable right to reference
such applications and registrations and Allo Pro shall copy ReGen on all
correspondence received regarding such applications and registrations.

ARTICLE 4

SECOND GENERATION CMI PRODUCT

     Promptly following the effective date, ReGen and the affiliate of Allo Pro
most appropriate for the task will propose one or more plans for the development
of a second generation product which shall include ReGen’s proprietary collagen
technology and proprietary technology of or available to the affiliate of Allo
Pro. ReGen and such affiliate shall negotiate in good faith an agreement which
determines all necessary issues, including, but not limited to, the
contributions of each party and compensation therefor, the specific
responsibilities of the parties, the installation of an appropriate development
supervision board, e.g. by a Senior Management Committee, and the rights of each
party to the product, the technology and intellectual property obtained by such
development, all as further described in Section 3.3 of the Heads of Agreement,
dated December 20, 1995, between ReGen and Allo Pro (which shall survive for
this purpose).

ARTICLE 5

COMMERCIAL SUPPLY OF CMI PRODUCT; PRICES; TERMS OR PAYMENT

     5.1 Commercial Supply. Subject to the terms of this Agreement, ReGen shall
use diligent efforts to supply or cause to be supplied to Allo Pro, all of Allo
Pro’s requirements of the CMI Product for commercial resale in the Allo Pro
Territory.

     5.2 Forecasts; Supply Commitment. At least fifteen (15) days before the
start of each calendar quarter, Allo Pro shall provide ReGen with a rolling
twelve (12) month forecast commencing with the next full calendar month of its
aggregate requirements for CMI Product units throughout the Allo Pro Territory.

4



--------------------------------------------------------------------------------



 



     For two (2) years after the date of Allo Pro’s first purchase order for
products intended for commercial resale, Allo Pro shall use its best efforts to
provide ReGen with accurate forecasts, and ReGen shall use its best efforts to
supply all of Allo Pro’s requirements for CMI Product, but so long as such
efforts have been used neither party shall be in default or breach of this
Agreement by reason of any surplus or shortage of CMI Products.

     After the two (2) year period described above, ReGen’s obligation to supply
CMI Product to Allo Pro in any calendar quarter pursuant to purchase orders
following a forecast shall be limited to one hundred and twenty five percent
(125%) of the amount purchased by Allo Pro in the previous calendar quarter.
ReGen shall use its best efforts to supply Allo Pro with additional product if
requested by Allo Pro.

     5.3 Downpayment. In consideration of the exclusive distributorship granted
hereunder, Allo Pro shall pay to ReGen a downpayment of seven hundred fifty
thousand U.S. Dollars (USD 750,000) upon execution of this Agreement. The
downpayment shall not be refundable or otherwise creditable against any future
payments.

     5.4 Sales Milestones Payments. In addition to the prices for CMI Product
set forth herein, Allo Pro shall pay to ReGen three milestone payments of one
million U.S. Dollars (USD 1,000,000) each, upon the attainment of the following
sales occurrences:



  •   when the total of CMI Product sales in the Allo Pro Territory reach one
million U.S. Dollars (USD 1,000,000); and     •   when the total of CMI Product
sales in the Allo Pro Territory reach three million U.S. Dollars (USD
3,000,000); and     •   when the total of CMI Product sales in the Allo Pro
Territory reach seven million U.S. Dollars (USD 7,000,000).



Payment shall be made to ReGen within thirty (30) days of the occurrence of the
respective sales level. Payments made pursuant to Articles 5.3 and 5.4 shall not
be creditable against any future payments under this Agreement.

     5.5 Initial Suggested Price of CMI Product. In order to allow ReGen to
determine a well informed and reasonable initial suggested price for the first
twelve (12) months of delivery of the CMI Product, Allo Pro shall establish and
provide ReGen with the projected Net Sales Price in the following countries:



  •   Switzerland, Germany, and France

which are considered representative for the initial period and market. Allo Pro
shall determine the price at which it sells CMI Product to sub-distributors or
customers in the Allo Pro territory.



5.6   Suggested Price of CMI Product. The suggested price and the discounts
schedule for the CMI Product are set forth in Schedule I attached hereto. After
an initial period

5



--------------------------------------------------------------------------------



 



of twelve (12) months, during which the suggested price and discounts schedule
of the CMI Product will remain fixed, such suggested price and discounts
schedule shall be subject to change, after consultation of the parties, upon
ninety (90) days’ notice from ReGen to Allo Pro; provided that, orders for CMI
Product placed by Allo Pro in accordance with Article 5.2 prior to the date a
price change becomes effective shall not be subject to such change.

     5.7 Reports on CMI Product Sales. Within thirty (30) days of the end of
each calendar quarter, Allo Pro shall report to ReGen the Net Sales Price and
the number CMI Product units sold for each country in the Allo Pro Territory.
Sales shall be reported ex Allo Pro (or its affiliated company) to customer, or,
if the CMI Product is sold to the customer by a non-affiliated third party
distributor in that country, sales ex Allo Pro (or its affiliated company) to
that non-affiliated third party distributor.

     5.8 Purchase Orders; Payments. All purchase orders submitted by Allo Pro
shall be binding once accepted by ReGen and product ordered shall be deliverable
within ninety (90) days of the date of the purchase order, unless an earlier
delivery date is agreed by the parties. ReGen shall be obliged to accept
purchase orders for volumes within the limits described in Section 5.2. ReGen
shall invoice Allo Pro at the time of shipment of the CMI Product units supplied
for commercial resale. Allo Pro shall make payments against such invoices not
later than thirty (30) days after receipt of the invoice.

     5.9 Point of Delivery. Unless otherwise expressly agreed by the parties in
the purchase order, the point of delivery for the CMI Product shall be FOB
ReGen’s facility.

     5.10 Passing of Title and Risk of Loss. Title and risk of loss of or damage
to the CMI Product units shall pass from ReGen to Allo Pro upon delivery of the
CMI Product units at the point of delivery designated in the preceding paragraph
or as expressly agreed by the parties in the individual purchase order accepted
by ReGen.

     5.11 Warranty. ReGen warrants that the CMI Product will be the kind and
quality described in the purchase order accepted by ReGen and will be free of
defects in workmanship or material. ReGen further warrants that the CMI Product
units shall conform to requirements imposed by law, regulation or regulatory
approval of the respective country of sale to the end-user.

     Should any failure to conform with this warranty appear within the shelf
life indicated for the CMI Product, ReGen shall replace, in complete fulfillment
of its liabilities under this warranty, FOB Allo Pro’s factory any nonconforming
or defective CMI Product unit or units; provided that such nonconformity or
defect shall appear under proper shipping, storage, handling and use of the CMI
Product and that ReGen is promptly notified upon detection of any nonconformity
or defect.

     This warranty is exclusive and is in lieu of all warranties of
merchantability, fitness for a purpose, or other warranties of quality, whether
express or implied.

6



--------------------------------------------------------------------------------



 



ARTICLE 6

DISTRIBUTION AND MARKETING OF CMI PRODUCT

     6.1 Marketing Diligence.

          6.1.1 Marketing Efforts. Allo Pro agrees to use diligent efforts to
promote the marketing, distribution and sale of the CMI Product throughout the
Allo Pro Territory, consistent with accepted business practices.

          6.1.2 Product Launch. Allo Pro shall commence commercial sales of the
CMI Product in each of the countries listed on Schedule II within the later of
(i) five (5) years after the first commercial sale of a CMI Product unit in any
of England, Germany, France or Japan, or (ii) two (2) years after receipt of all
required government approvals necessary to commercially sell the CMI Product in
such country. Allo Pro’s obligation under this Article 6.1.2 is subject in each
country to the availability of adequate and timely supply of CMI Product
pursuant to Articles 3 and 5.

          6.1.3 Default of Allo Pro. If for a consecutive period of more than
twenty four (24) months, no sales of CMI Product shall be registered in any one
country, or if Allo Pro will not have commenced commercial sales in any one of
the countries listed in Schedule II within the time specified above, there shall
be a presumption that Allo Pro has failed to use diligent efforts with regard to
that country and ReGen shall, upon prior consultation with Allo Pro, proceed in
accordance with Article 11.4 herein below.

     6.2 Other Promotion and Marketing Obligations.

          6.2.1 General Conduct. Allo Pro hereby covenants that it will not,
without the prior written authorization of ReGen, solicit sale of CMI Products,
or advertise, or keep a stock of CMI Products, outside of the Allo Pro
Territory. Allo Pro shall not, directly or indirectly, without the prior written
authorization of ReGen, (i) contact any of ReGen’s suppliers or vendors of CMI
Product components relating to the CMI Product, or (ii) contact any federal,
state or local regulatory agency or entity in the ReGen Territory about the CMI
Product, except as required to do so by law or regulation or in connection with
a lawsuit arising out of distribution, marketing or sale of the CMI Product.

          6.2.2 Packaging. Where permitted by law, packaging for the CMI Product
shall contain the following language: (1) “TRADEMARK” (elected by ReGen) is a
registered trademark of ReGen Biologics, Inc.” and (2) “This product is
distributed, marketed and sold by Allo Pro AG (or the appropriate name of
distributor).” In electing a trademark for the CMI Product, ReGen shall give due
consideration to the strength of the mark in all countries of sale, including
countries in the Allo Pro Territory.

          6.2.3 Marketing Plans and Research. No later than ninety (90) days
prior to the expected date of first commercial sale in each party’s respective
territory and at the beginning of each calendar year thereafter, each party (the
“Marketing Party”) shall submit to the other party in writing, for the other
party’s review and comment, whatever annual

7



--------------------------------------------------------------------------------



 



marketing, sales and distribution plan detailing the Marketing Party’s proposed
marketing, sales and distribution strategy and tactics for the CMI Product
during such calendar year has been developed by the Marketing Party for its
internal use. In addition, the Marketing Party shall submit to the other party
copies of any market research reports relating to CMI Product sales and CMI
Product competition which the Marketing Party commissions or otherwise obtains,
except as prohibited by copyright or similar laws (in which case the Marketing
Party will simply inform the other party of the existence of such information
and where it may be obtained). To the extent the foregoing information is
contained in plans or reports which contain information about other products or
markets, the Marketing Party may submit to the other party only those excerpts
from such plans or reports which relate to the CMI Product and CMI Product
competition.

     6.3 Reimbursement for Expenses. To the extent that expenses for the
distribution, marketing and sale of CMI Product shall be incurred by ReGen in
accordance with mutually agreed plans or upon approval of such expense by Allo
Pro, Allo Pro shall reimburse ReGen. ReGen shall invoice Allo Pro for such
expenses in a single quarterly report to be submitted not later than thirty
(30) days after the end of each calendar quarter. Reimbursement payments shall
be made by Allo Pro within sixty (60) days after receipt of such invoice by Allo
Pro.

ARTICLE 7

PROCEDURE FOR PAYMENTS; RECORDS; AUDIT

     7.1 Manner and Place of Payment. Any payments to ReGen shall be made in
U.S. Dollars by wire transfer at such bank in the United States as ReGen shall
specify from time to time. Payments shall be made for the amount of U.S. Dollars
reported by ReGen (in the case of expense reimbursement) or agreed by the
parties without regard to currency fluctuations. Not less than one (1) business
day prior to such wire transfer, Allo Pro shall telefax ReGen to advise it of
the amount of the payment to be made.

     7.2 Records and Audit of Sales and Expenses. ReGen and Allo Pro will
maintain complete and accurate records which are relevant to sales and payments
under this Agreement and such records shall be open during reasonable business
hours for a period of five (5) years from creation of individual records for
examination at the other party’s expense and not more often than once each year
by a certified public accountant selected by the other party for the sole
purpose of verifying for the inspecting party the correctness of calculations of
such sales or payments made under this Agreement. The accounting expense shall
be paid by the party requesting the audit. If material discrepancies (in excess
of 5%) are identified in such audit, the audited party shall bear the accounting
expense. Any records or accounting information given to the auditor shall be
Confidential Information. The terms of this Section 7.2 shall survive any
termination or expiration of this Agreement for a period of five (5) years.

8



--------------------------------------------------------------------------------



 



ARTICLE 8

REGULATORY MATTERS

     8.1 Regulatory Compliance; Adverse Reactions.

          8.1.1 Compliance. Allo Pro and ReGen shall comply with all health
registration laws, regulations and orders of any government entity within the
Allo Pro Territory and with all other governmental requirements relating to the
development, promotion, marketing and sale of the CMI Product in the Allo Pro
Territory. Allo Pro shall provide all information in its possession as necessary
for ReGen to comply with its FDA or foreign equivalent reporting requirements.

          8.1.2 Adverse Reaction Reporting. Either party shall advise the other
party, by telephone or facsimile, within such time as is required by the FDA or
foreign equivalent after it becomes aware of any adverse reaction from the use
of the CMI Product. Such advising party shall provide the other party with a
written report delivered by confirmed facsimile of any reported adverse
reaction, stating the full facts known to it, including but not limited to
customer name, address, telephone number and lot or serial number, as
appropriate.

     8.2 Post-Launch Testing and Reporting. If after first commercial sale,
adverse events or other issues arise with respect to the safety or efficacy of
the CMI Product which jeopardize the CMI Product’s performance or are deemed by
the parties to potentially limit its approved indications, the parties shall
consult with each other with respect to such events or other issues. If the
parties mutually determine that the situation requires post-launch clinical
testing, modifications to product registrations or other communication with
appropriate regulatory authorities, ReGen shall be responsible for the design
and implementation of any such testing, modifications or communication, in
consultation with Allo Pro. All expenses incurred hereunder shall be borne by
ReGen.

     8.3 Product Recall. Allo Pro and ReGen each shall notify the other promptly
if the CMI Product is alleged or proven to be the subject of a recall, market
withdrawal or correction, or if either party believes a recall, market
withdrawal or correction may be advisable. The parties shall cooperate in the
handling and disposition of any such recall, market withdrawal or correction. In
the case of a CMI Product recall, all out-of-pocket costs incurred by the
parties (excluding lost profits) by reason of such a recall, market withdrawal
or correction shall be borne by ReGen. Allo Pro shall maintain records of all
sales of the CMI Product and customers sufficient to adequately administer a
recall, market withdrawal or correction for a period of five (5) years after
termination or expiration of this Agreement.

     8.4 Reports. Each party shall keep the other fully informed of all
governmental activities and plans which potentially or actually affect the sale
of the CMI Products worldwide.

9



--------------------------------------------------------------------------------



 



ARTICLE 9

CONFIDENTIALITY

     9.1 Nondisclosure and Non-Use Obligations.

          9.1.1 During the term of this Agreement, and for a period of five (5)
years after termination hereof, each party will maintain all Confidential
Information (as defined below) in trust and confidence and will not disclose any
Confidential Information to any third party or use any Confidential Information
for any unauthorized purpose. Each party may use such Confidential Information
only to the extent required to accomplish the purposes of this Agreement.
Confidential Information shall not be used for any purpose or in any manner that
would constitute a violation of any laws or regulations, including without
limitation the export control laws of the United States. Confidential
Information shall not be reproduced in any form except as required to accomplish
the intent of this Agreement. No Confidential Information shall be disclosed to
any employee, agent, consultant, sublicensee or supplier who does not have a
need for such information. To the extent that disclosure is authorized by this
Agreement, the disclosing party will obtain prior agreement from its employees,
agents, consultants, sublicensees or suppliers to whom disclosure is to be made
to hold in confidence and not make use of such information for any purpose other
than those permitted by this Agreement. Each party will promptly notify the
other upon discovery of any unauthorized use or disclosure of the Confidential
Information.

          9.1.2 “Confidential Information” shall mean, subject to the exceptions
set forth in Section 9.2, any information or materials received by one party
from the other party. In particular, Confidential Information shall be deemed to
include, but not be limited to, the ReGen technology, any know-how, data,
process, technique, formula or biological or physical material of either party
relating to the CMI Product, and any research project, work in process, future
development, scientific, engineering, manufacturing, marketing, business plan,
financial or personnel matter relating to either party, its present or future
products, sales, suppliers, customers, employees, investors or business, whether
in oral, written, graphic or electronic form.

     9.2 Exceptions. Confidential Information shall not include any information
which:

          9.2.1 is now, or hereafter becomes, through no act or failure to act
on the part of the receiving party, generally known or available;

          9.2.2 is known by the receiving party at the time of receiving such
information, as evidenced by its written records;

          9.2.3 is hereafter furnished to the receiving party by a third party,
as a matter of right and without restriction on disclosure; or

          9.2.4 is the subject of a written permission to disclose provided by
the disclosing party.

10



--------------------------------------------------------------------------------



 



     9.3 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each party may disclose Confidential Information if such disclosure:

          9.3.1 is in response to a valid order of a court or other governmental
body of the United States or any political subdivision thereof; provided,
however, that the responding party shall first have given notice to the other
party hereto and shall have made a reasonable effort to obtain a protective
order requiring that the Confidential Information so disclosed be used only for
the purposes for which the order was issued;

          9.3.2 is otherwise required by law; provided, however, that the
responding party shall first have given notice to the other party hereto and
shall have made a reasonable effort, in consultation with the other party
hereto, to secure confidential treatment of such information; or

          9.3.3 is otherwise necessary to file or prosecute patent applications,
prosecute or defend litigation or comply with applicable governmental
regulations or otherwise establish rights or enforce obligations under this
Agreement, but only to the extent that any such disclosure is necessary.

     9.4 Confidentiality of Agreement. The Parties agree not to disclose this
Agreement or any of its terms to any third party without prior written consent
of the other party.

ARTICLE 10

INTELLECTUAL PROPERTY

     10.1 Filing, Prosecution and Maintenance of Patents.

          10.1.1 Each party shall control patentable inventions it owns and will
be responsible for obtaining patent protection for such inventions in its sole
discretion. ReGen will consult with Allo Pro and consider Allo Pro’s comments
regarding ReGen’s patent applications and patents in the Allo Pro Territory
which cover the manufacture, use or sale of the CMI Product, provided that ReGen
shall retain ultimate decision-making authority with regard to such patent
applications and patents.

          10.1.2 If ReGen decides not to pursue patent protection in a certain
country within the Allo Pro Territory for any patentable invention regarding the
CMI Product, or decides to abandon any such application or patent, it shall give
Allo Pro reasonable notice to this effect. After that notice, Allo Pro may, at
its expense, file, prosecute and maintain such application or patent in ReGen’s
name in such country.

          10.1.3 Allo Pro shall reimburse ReGen for all costs incurred by ReGen
after the Effective Date in connection with the filing, prosecution and
maintenance of patents and patent applications in the Allo Pro Territory
covering the manufacturing, use or sale of the CMI Product including the costs
of any opposition or similar proceedings. ReGen will report these costs to Allo
Pro on quarterly basis.

11



--------------------------------------------------------------------------------



 



     10.2 Infringement of ReGen Patents. In the event Allo Pro or ReGen becomes
aware of any actual or threatened infringement of any ReGen Patents in the Allo
Pro Territory, that party shall promptly notify the other. The parties shall
promptly discuss whether to jointly pursue an action against the infringer. If
no such joint action is instituted, ReGen shall have the first right, but not
the obligation, to bring any infringement action against any person or entity
infringing the ReGen Patents directly or contributorily in the Allo Pro
Territory. In the event ReGen is unable or unwilling to commence appropriate
action against the alleged infringer within one hundred twenty (120) days of the
date of ReGen’s becoming aware of such infringement, Allo Pro may, but shall not
be required to, pursue the alleged infringement or threatened infringement. The
costs of litigation associated with such action shall be reimbursed out of any
recovery. Remaining recovery shall be shared equally by the parties if the
action was instituted jointly, retained by ReGen if the action was pursued
solely by ReGen or retained by Allo Pro if the action was pursued solely by Allo
Pro. In any joint action, if ReGen so requests, the parties shall enter into a
reasonable arrangement permitting ReGen to finance its participation in
litigation funding in order to retain its right to share in the recovery even if
its financial resources are insufficient to support half the costs of
litigation. In the event either party brings an infringement action, the other
party shall cooperate as reasonably requested, including, if requested,
furnishing a power of attorney. No settlement or consent judgment or other
voluntary final disposition of a suit under this Section 10.2 may be entered
into without the joint consent of ReGen and Allo Pro.

     10.3 Infringement of Third Party Patents. If a third party asserts that a
patent or other proprietary right owned by it is infringed by the manufacture,
use or sale of the CMI Product in the Allo Pro Territory, the party against whom
such a claim was asserted shall immediately provide the other party notice of
such claim and the related facts in reasonable detail. ReGen shall have the
right, but not the obligation, to control such defense and in such event Allo
Pro shall cooperate with ReGen and shall have the right to be represented
separately by counsel of its own choice. If ReGen shall fail to accept control
of the defense within ninety (90) days after receiving such right, Allo Pro
shall have the right, but not the obligation, to so control the defense by
counsel of its own choice. In such event, ReGen shall cooperate with Allo Pro
and shall have the right to be represented separately by counsel of its own
choice. The entity (whether ReGen or Allo Pro) that controls the defense of a
given claim with respect to the CMI Product shall also have the right to control
settlement of such claim; provided, however, that no settlement shall be entered
into without the consent of the other party if such settlement would adversely
affect the interests of such other party in a manner different from the
interests of the party controlling the defense, except as set forth below. The
expenses of defense, settlements and judgments pursuant to this Section 10.3
shall be shared equally by the parties on a current basis.

ARTICLE 11

TERM AND TERMINATION; BANKRUPTCY; CHANGE OF CONTROL

     11.1 Term. This Agreement shall become effective on the Effective Date and
shall remain in effect until, after Allo Pro’s first commercial sale of CMI
Product, Allo Pro records no sales of the CMI Product for two (2) consecutive
quarters.

12



--------------------------------------------------------------------------------



 



     11.2 Termination by Allo Pro. At any time after the Effective Date and upon
six (6) months prior written notice to ReGen, Allo Pro may terminate this
Agreement for any or no reason; provided that Allo Pro shall, in the event of
termination for no reason, cooperate with ReGen, at Allo Pro’s expense and as
reasonably requested by ReGen, to allow ReGen to assume distribution, marketing
and sale of the CMI Product in the Allo Pro Territory following such early
termination. Such cooperation shall include transferring inventory at Allo Pro’s
cost, transferring registrations of CMI Product made in Allo Pro’s name, and
providing ReGen with copies of marketing materials used in the Allo Pro
Territory. In no event shall Allo Pro be obliged to assist ReGen in establishing
a new distribution network.

     11.3 Termination for Material Breach. If either party is in material breach
of any obligation hereunder, the non-breaching party may give written notice to
the breaching party of its intention to terminate this Agreement, and this
Agreement shall terminate 60 days after the giving of such notice unless during
the 60-day period (i) the breach has been cured to the reasonable satisfaction
of the non-breaching party or (ii) the breaching party has commenced action
which is calculated to result in a cure of the breach to the reasonable
satisfaction of the non-breaching party.

     11.4 Default of Allo Pro. If Allo Pro fails to use diligent efforts as
defined in Article 6.1 herein above to promote the marketing, distribution and
sale of the CMI Product in any country of the Allo Pro Territory, ReGen, upon
prior consultation with Allo Pro, may elect to assume distributorship of the CMI
Product in the respective country or countries at its own expense and risk. In
the event of such election, ReGen shall give Allo Pro sixty (60) days’ notice of
its intention, and, unless there is a good faith dispute about whether Allo Pro
has used diligent efforts, Allo Pro shall promptly transfer to Re Gen, at
ReGen’s expense, copies of all materials and information pertaining to
commercialization of the CMI Product in such country. Allo Pro shall also, at
ReGen’s expense, transfer any registrations or other regulatory materials or
approvals necessary to sell the CMI Product in such country.

     ReGen shall pay to Allo Pro a commission of twenty percent (20%) on its net
sales of the CMI Product in such country if the CMI Product or its Manufacturing
Procedures are subject matter of a valid patent or patents, and a commission of
fifteen percent (15%) if no such patent or patents exist in such country. All
records pertaining to such commission payments shall be retained and subject to
audit as provided in Article 7.2.

     Notwithstanding the above, the Distributorship Agreement shall remain
unaffected with regard to all countries of the Allo Pro Territory not in
dispute.

     11.5 Supply Default of ReGen. If ReGen is unable or unwilling for a
consecutive period of ninety (90) days to meet the volume of CMI Product
committed in accordance with Article 5.2 herein above, Allo Pro shall give ReGen
written notice of such default and give ReGen a period of at least ninety
(90) days to cure such default. If such default is not cured within the period
specified in Allo Pro’s notice, then Allo Pro may elect to obtain a license to
manufacture, use and sell the CMI Product pursuant to the terms of Article 11.9
herein below. Allo Pro’s intention to obtain such a license must be given to
ReGen within sixty (60) days from the end of the cure period specified by Allo
Pro.

13



--------------------------------------------------------------------------------



 



     11.6 Bankruptcy Events. For purposes of this Article, a “Bankruptcy Event”
shall mean that ReGen is insolvent, or has filed for protection under, or has
had an involuntary petition filed against it by a creditor, which petition is
not discharged within sixty (60) days of filing, under the bankruptcy laws of
the United States of America. If ReGen undergoes a Bankruptcy Event, Allo Pro
may elect within sixty (60) days after receiving notice of such event to obtain
a license to manufacture, use and sell CMI Product in accordance with the
provisions of Article 11.9 herein below.

     11.7 Change of Control. If ReGen comes under the control of a competitor of
Allo Pro and such competitor is unable or unwilling to provide assurances
satisfactory to Allo Pro that it will continue to perform under this Agreement,
Allo Pro may elect within sixty (60) days after receiving notice of such event
to obtain a license pursuant to the terms of Article 11.9 (Remedies) herein
below. For the purposes of this Article, an entity shall be deemed to be a
“competitor” of Allo Pro if it is, alone or together with its affiliated
companies, a multinational organization with substantial operations in the area
of orthopedic devices.

     11.8 Escrow. ReGen shall prepare and maintain a written description of the
specific procedure by which it manufactures the CMI Product, including but not
limited to specifications of raw materials, qualitative and quantitative
descriptions of the steps used to manufacture the CMI Product and of the
sequence of such steps, specifications of the equipment and technologies used,
all in sufficient detail to permit one reasonably skilled in the area to
replicate the manufacturing process as practiced by ReGen (the “Manufacturing
Procedures”). Promptly following the Effective Date, the parties shall engage an
escrow agent and enter into an Escrow Agreement substantially similar to the
form attached as Schedule III. A copy of the Manufacturing Procedures shall be
delivered to the escrow agent in connection with the execution of the Escrow
Agreement. The Manufacturing Procedures shall be updated whenever necessary, but
not less than annually, to reflect significant changes and improvements. A copy
of such updates will be deposited with the escrow agent.

     11.9 Remedies for Allo Pro; License to Manufacture. In the event of a
supply default, a Bankruptcy Event or a change of control of ReGen according to
the provisions of Articles 11.5 (Default of ReGen), 11.6 (Bankruptcy Events), or
11.7 (Change of Control) herein above, Allo Pro may elect to obtain a license
for the manufacturing, use and sale of the CMI Product in the Allo Pro Territory
in accordance with the terms of a license agreement as set forth in
Article 11.11 herein below. If Allo Pro elects to obtain a license, ReGen shall
promptly deliver a copy of the Manufacturing Procedures described in
Article 11.8 (Escrow) herein above to Allo Pro. Allo Pro shall have the right,
and the escrow agent shall have the corresponding obligation, to extract the
Manufacturing Procedures from the escrow if ReGen shall not have delivered the
Manufacturing Procedures to the reasonable satisfaction of Allo Pro within
thirty (30) days from Allo Pro’s notification to ReGen that Allo Pro elects to
obtain a license.

     The remedies in this Article 11.9 shall be cumulative and in addition to
any other remedies Allo Pro may have under this Agreement.

     11.10 Surviving Terms of Distributorship Agreement. In case Allo Pro elects
to obtain a license according to the precedent paragraph, all terms of the
Distributorship agreement

14



--------------------------------------------------------------------------------



 



shall cease to be applicable, except for any rights and obligations already
accrued by the parties at such time. All terms shall be substituted by the
provisions of Article 11.11 (License Terms) herein below, except for the
following:



  •   Article 7 (Payments)     •   Article 9 (Confidentiality)     •  
Article 13.4 and 13.5 (Exclusive Remedy; Limitation of Liability)

     If and to the extent Allo Pro continues to purchase CMI Product units from
ReGen parallel to its own manufacturing, the terms of the Distributorship
Agreement shall continue to be fully applicable to such purchases only.

     11.11 License Terms.

          11.11.1 Exclusive License. ReGen shall grant to Allo Pro, and Allo Pro
shall accept, the sole and exclusive license to manufacture, use and sell the
CMI Product within the Allo Pro Territory. Allo Pro shall have the right to
grant sublicenses for the CMI Product within the Allo Pro Territory.

          11.11.2 Trademarks and Trade Names. In addition to the above license
regarding CMI Product, ReGen shall grant Allo Pro the exclusive license to use
ReGen’s trade marks and trade names applicable to the CMI Product in the Allo
Pro Territory.

          11.11.3 License Fee. In consideration of the licenses granted, Allo
Pro shall pay to ReGen a royalty of twenty percent (20%) of the Net Sales Price
of each CMI Product unit for those countries of sale in which the CMI Product or
its Manufacturing Procedures are subject matter of a valid patent or patents,
and a royalty of fifteen percent (15%) in those countries in which no such
patent or patents exist.

          11.11.4 Improvements. Allo Pro shall have no rights to or in
improvements of the CMI Product made by ReGen after the date the license becomes
effective.

          11.11.5 Term. The term of the license shall extend until the later of
(i) the expiration date of the last patent to expire covering the CMI Product or
the Manufacturing Procedures in such country or (ii) ten (10) years from the
first commercial sale of the CMI Product in such country.

     11.12 Termination of Agreement in Case of Patent and Trademark Lawsuits.
Allo Pro shall have the right to terminate this Agreement with immediate effect
and with no liability to ReGen for early termination, in case of a claim or
lawsuit alleging that the manufacture, distribution or sale of the CMI Product
constitutes a violation of patents (more specific conditions to be discussed).

15



--------------------------------------------------------------------------------



 



ARTICLE 12

THIRD PARTY CLAIMS; INDEMNIFICATION

     12.1 Handling of Third Party Claims. Except as otherwise provided in
Section 12.2, if a third party makes a claim against either party arising out of
the manufacture, use, storage, handling, sale or other disposition of the CMI
Product in the Allo Pro Territory, the party against whom such a claim was
asserted shall immediately provide the other party notice of such claim and the
related facts in reasonable detail. The parties shall discuss such matter and
seek to agree on how to handle such matter jointly. If the parties are unable to
agree, ReGen shall have the right, but not the obligation, to control such
defense and in such event Allo Pro shall cooperate with ReGen and shall have the
right to be represented separately by counsel of its own choice. If ReGen shall
fail to accept control of the defense within ninety (90) days after receiving
such right, Allo Pro shall have the right, but not the obligation, to so control
the defense by counsel of its own choice. In such event, ReGen shall cooperate
with Allo Pro and shall have the right to be represented separately by counsel
of its own choice. The entity (whether ReGen or Allo Pro) that controls the
defense of a given claim with respect to the CMI Product shall also have the
right to control settlement of such claim; provided, however, that no settlement
shall be entered into without the consent of the other party, not to be
unreasonably withheld or delayed, if such settlement would adversely affect the
interests of such other party in a manner different from the interests of the
party controlling the defense, except as set forth below.

     12.2 Indemnification.

          12.2.1 ReGen agrees to indemnify and hold Allo Pro and its agents and
employees harmless from and against all third party claims, damages, losses,
costs and expenses, including reasonable attorney’s fees, which Allo Pro may
incur by reason of any CMI Products furnished by ReGen which result in injury,
illness or death of any person, to the extent that such claims result from the
design, manufacture or packaging of the CMI Product by ReGen and are not
attributable to any alterations to the CMI Product after its shipment to Allo
Pro or any misuse of the CMI Product by Allo Pro.

          12.2.2 Allo Pro agrees to indemnify and hold ReGen and its agents and
employees harmless from and against all third party claims, damages, losses,
costs and expenses, including reasonable attorney’s fees, which ReGen may incur
by reason of any CMI Products distributed by Allo Pro which result in injury,
illness or death of any person, if and to the extent that such claims result
from Allo Pro’s negligence in the distribution and handling of the CMI Product,
or negligence in Allo Pro’s marketing practices.

          12.2.3 If a party intends to seek indemnification under this
Section 12.2, it shall so notify the other party. If the other party disputes
the obligation to indemnify, the parties shall handle the third party claim as
provided in Section 12.1 and then seek to resolve the question of
indemnification after the third party claim is resolved. If the other party
accepts the indemnification obligation, the party seeking indemnification under
this Article 12 (the “Indemnified Party”) shall (i) give the other party (the
“Indemnifying Party”) notice of the relevant claim, (ii) cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense,

16



--------------------------------------------------------------------------------



 



in the defense of such claim, and (iii) give the Indemnifying Party the right to
control the defense and settlement of any such claim, except that the
Indemnifying Party shall not enter into any settlement that adversely affects
the Indemnified Party’s rights or interest without the Indemnified Party’s prior
written approval. The Indemnified Party shall have no authority to settle any
claim on behalf of the Indemnifying Party.

     12.3 Insurance. During clinical trials of the CMI Product, ReGen will cause
Allo Pro to be named as additional insured under ReGen’s comprehensive general
liability insurance policy in regards to such products. Post approval of such
product, each party will maintain comprehensive general liability insurance,
including coverage for products and completed operations, written on an
occurrence basis, during the term of this Agreement in the minimum amount of
$5,000,000. The liability insurance so maintained will be written by an
insurance carrier acceptable to the other party, and contain an endorsement to
provide the other party with at least thirty (30) days prior written notice of
any cancellation, non-renewal, or coverage reduction. The policy will also
contain an endorsement stating that it is primary regarding of any other
insurance which may be in effect. This insurance coverage will survive
termination of this Agreement and will, in any event, provide coverage during
the period of any products containing collagen supplied under the terms of this
Agreement remains implanted in any living patient. Either party may demand
evidence of coverage at any time during the term of this Agreement remains and
during the period coverage is required thereafter. If either party fails to
provide the other with evidence of the liability insurance required to be
maintained pursuant to the provisions of this paragraph and the failure
continues ten (10) days following receipt of a notice advising of its failure to
provide such evidence, then at any time thereafter during the pendency of such
failure, the party seeking such evidence will have the option in its sole
discretion to terminate this Agreement or to purchase the insurance at the other
party’s expense.

     12.4 Exclusive Remedy. The foregoing indemnity provisions set forth the
sole liability and the exclusive remedies for indemnification between the
Parties.

     12.5 Limitation of Liability. In no event shall one party be liable to the
other party for incidental, special, punitive or consequential damages.

ARTICLE 13

REPRESENTATION AND WARRANTIES

     13.1 Representation and Warranties of ReGen. ReGen hereby represents and
warrants as follows:

          13.1.1 Corporate Power. ReGen is duly organized and validly existing
under the laws of the state of Delaware and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

          13.1.2 Due Authorization. ReGen is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.

17



--------------------------------------------------------------------------------



 



          13.1.3 Binding Agreement. This Agreement is a legal and valid
obligation binding upon ReGen and is enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by ReGen does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having authority over it.

     13.2 Representations and Warranties of Allo Pro. Allo Pro hereby represents
and warrants as follows:

          13.2.1 Corporate Power. Allo Pro is duly organized and validly
existing under the laws of Switzerland and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

          13.2.2 Due Authorization. Allo Pro is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.

          13.2.3 Binding Agreement. This Agreement is a legal and valid
obligation binding upon Allo Pro and is enforceable in accordance with its
terms. The execution, delivery and performance of this Agreement by Allo Pro
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any law
or regulation of any court, governmental body or administrative or other agency
having authority over it.

ARTICLE 14

MISCELLANEOUS

     14.1 Export Law Compliance. Allo Pro understands and recognizes that the
CMI Products and other materials made available to it hereunder may be subject
to the export administration regulations of the United States Department of
Commerce and other United States government regulations related to the export of
medical products. Allo Pro represents that it is familiar with and agrees to
comply with all such regulations, including any future modifications thereof, in
connection with the distribution of the CMI Product. Allo Pro agrees that it
will not sell or distribute the CMI Product or clinical data relating to the CMI
Product without complying with all applicable regulations. Allo Pro hereby
agrees to indemnify and hold ReGen harmless from any breach of this
Section 14.1.

     14.2 Foreign Corrupt Practices Act. Allo Pro hereby agrees that it shall
refrain from any acts that would cause ReGen to violate the United States
Foreign Corrupt Practices Act. Allo Pro hereby agrees to indemnify and hold
harmless ReGen from any breach of this Section 14.2.

     14.3 Benefits and Binding Nature of Agreement. This Agreement shall be
binding upon, and inure to the benefit of, the successors, executors, heirs,
representatives, administrators and permitted assigns of the parties hereto.

18



--------------------------------------------------------------------------------



 



     14.4 Entire Agreement; Amendments. This Agreement, together with any
exhibits and schedules attached and referenced herein, embodies the final,
complete and exclusive understanding between the parties, and replaces and
supersedes all previous agreements, understandings or arrangements between the
parties with respect to its subject matter, including but not limited to the
Mutual Nondisclosure Agreement between ReGen Biologics, Inc. and Intermedics
Orthopedics, Inc. (an affiliate of Allo Pro), dated June 15, 1994 and the Heads
of Agreement, dated December 20, 1995, between the parties (except as otherwise
provided in Article 4 above). No modification or waiver of any terms or
conditions hereof, nor any representations or warranties shall be of any force
or effect unless such modification or waiver is in writing and signed by an
authorized officer of each party hereto.

     14.5 No Other Terms and Conditions. The parties intend that this Agreement
express all of the terms and conditions applicable to the sale of the CMI
Product and accordingly agree that all provisions, terms and conditions of any
purchase order, sales or order acknowledgement, invoice or other business form
or document (a “Form"), unless an amendment to this Agreement in accordance with
Section 14.4 hereof, shall be superseded hereby and therefore shall be
disregarded and have no force and effect. If a Form purports to be conditioned
in any manner on agreement to and/or acceptance of any provisions, terms and
conditions other than those set forth herein, then such condition is hereby
waived. In no event shall either party be bound by any provisions, terms or
conditions relating to the subject matter of this Agreement not set out herein.

     14.6 Force Majeure. Neither party shall be liable to the other for its
failure to perform any of its obligations under this Agreement, except for
payment obligations, during any period in which such performance is delayed
because of, or rendered impracticable or impossible due to, circumstances beyond
its reasonable control (including any failure of a third-party supplier to
supply the CMI Product under the terms of a supply agreement entered into
between ReGen and such third-party supplier), provided that the party
experiencing the delay promptly notifies the other of the delay.

     14.7 Notice. All notices concerning this Agreement shall be written in the
English language and shall be deemed to have been received (a) two (2) days
after being properly sent by commercial overnight courier, or (b) one (1) day
after being transmitted by confirmed facsimile, in each case addressed to the
address below:

     

  If to ReGen:  
 
  ReGen Biologics, Inc.
2730 Sand Hill Road, Suite 200
Menlo Park, CA 94025
Attention: Chief Executive Officer
Telephone: (415) 854-9855
Facsimile: (415) 854-3648

19



--------------------------------------------------------------------------------



 



     

  If to Allo Pro:
 
   

  Allo Pro AG
Grabenstrasse 25
CH-6341 Baar
Switzerland
Attention: President
Telephone: 011-41 42 34 32 32
Facsimile: 011-41 42 33 14 60


     14.8 English Language; Governing Law. This Agreement has been prepared in
the English language and the English language shall control its interpretation.
This Agreement shall be governed by the laws of the State of New York, without
regard to conflict of law principles. Any claim or controversy arising out of or
related to this Agreement or any breach hereof shall be submitted to a court of
applicable jurisdiction in the State of New York, and each party hereby consents
to the jurisdiction and venue of such court.

     14.9 Waiver. Any waiver (express or implied) by either party of any default
or breach of this Agreement shall not constitute a waiver of any other or
subsequent default or breach.

     14.10 Severability. In the event that any provision of this Agreement shall
be unenforceable or invalid under any applicable law or be so held by applicable
court decision, such enforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.

     14.11 Independent Contractors. Each party shall act as an independent
contractor under the terms of this Agreement. Neither party is, nor shall it be
deemed to be, an employee, agent, co-venturer or legal representative of the
other for any purpose. Neither party shall be entitled to enter into any
contracts in the name of, or on behalf of the other, nor shall either party be
entitled to pledge the credit of the other in any way or hold itself out as
having authority to do so. This Agreement shall not be interpreted in any manner
to establish a joint venture or partnership.

     14.12 Counterparts. This Agreement may be executed in counterparts with the
same force and effect as if each of the signatories had executed the same
instrument.

     14.13 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated, except as expressly provided herein,
without the prior written consent of the other party. Any assignment of rights
or delegation of duties or obligations hereunder made without the written
consent of the other party shall be void and be of no effect. Notwithstanding
the foregoing, either party may assign its rights or delegate its duties
hereunder (i) to any affiliated person or entity which controls, is controlled
by, or is under common control with such party or (ii) in connection with an
acquisition, merger or other change or control of such party.

20



--------------------------------------------------------------------------------



 



     It is understood and agreed that Allo Pro may assign without prior consent
the rights, duties, and obligations hereunder to its successor company “Sulzer
Orthopedics Ltd.”, a Swiss corporation having its seat in Baar, Switzerland, in
connection with the restructuring of the Suizer medical companies in Switzerland
envisaged for 1996. After the closing of such restructuring, all references to
“Allo Pro” in this Agreement shall be read as “Sulzer Orthopedics Ltd.”.

     In Witness Whereof, the Parties have each caused this Agreement to be
signed and delivered by their duly authorized representatives as of the date
first written above.

              REGEN BIOLOGICS, INC.   ALLO PRO AG
 
           
By:
  /s/ James T. McKinley   By:   /s/ Felix Scherrer

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
 
           
Name:
  James T. McKinley   Name:   Felix Scherrer

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
 
           
Title:
  SVP, COO   Title:   Member of the Board of Directors

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

      By:   /s/ Erwin Locher

         

--------------------------------------------------------------------------------

 
 
           

      Name   Erwin Locher

         

--------------------------------------------------------------------------------

 
 
           

      Title:   President

         

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------



 



SCHEDULE I

SUGGESTED PRICE AND DISCOUNT SCHEDULE

OF CMI PRODUCT

The price shall be equal to forty percent (40%) of the Net Sales Price for the
term of this Agreement, except that the following discounts shall apply on the
first ten thousand (10,000) units purchased by Allo Pro for commercial resale,
to account for the additional expenses of launching the CMI Product:



  •   a twenty percent (20%) discount (or a price equal to thirty two percent
(32%) of the Net Sales Price) shall apply to the first three thousand
(3000) units purchased by Allo Pro for commercial resale     •   a ten percent
(10%) discount (or a price equal to thirty six percent (36%) of the Net Sales
Price) shall apply to the next seven thousand (7000) units purchased by Allo Pro
for commercial resale

 



--------------------------------------------------------------------------------



 



SCHEDULE II

MAJOR COUNTRIES

Australia
Canada
France
Germany
Italy
Japan
The Netherlands
Spain
Sweden
Switzerland
United Kingdom

 



--------------------------------------------------------------------------------



 



SCHEDULE III

FORM OF ESCROW AGREEMENT

 